Exhibit 10.16

LEAVE OF ABSENCE, SEPARATION AND NON-COMPETITION AGREEMENT

     This Leave of Absence, Separation and Non-Competition Agreement
(“Agreement”) is made and entered into as of the date of signing by and between
Tredegar Film Products Corporation (together with its direct and indirect
subsidiaries, “Tredegar Film” or “the Company”) and Thomas G. Cochran (herein,
“Employee”).


RECITALS

     Tredegar Film is engaged in the highly competitive field of specialized
production. In particular, Tredegar Film supplies products including without
limitation elastic, breathable, apertured, laminate, embossed, unoriented
polypropylene, blown polyethylene, high density, protective masking,
photopolymer, disposable, adhesive, nonwoven, plastic, PE and PE/PP films and
fabrics and other materials to numerous markets including without limitation
health care, hygiene, personal care, household care, landscaping, industrial,
agriculture, pets, filtration, construction and packaging.

     Since the Company’s field of film production is highly specialized and
competitive, there are a limited number of customers in the market for its
products. Tredegar Film’s customer base extends throughout the world. Tredegar
Film serves customers in every country with a market for its particular
products, including without limitation North America, Europe, most of Asia,
parts of the Middle East, Australia, India, South America and Mexico. The scope
of Employee’s influence and knowledge, by virtue of his previous roles as
President, and as managing director of Europe, is co-extensive with Tredegar
Film’s business operations. Employee has intimate knowledge of Tredegar Film’s
business, from research and development to customer development and sales and
marketing strategies.

     By virtue of his employment with Tredegar Film, Employee has had access to
the Company’s Confidential Information (defined below), including without
limitation its research and development; production know-how; one- and
three-year strategic business plans; financial and operational information; the
identity of its customers; pricing and revenue information; product lines;
market penetration; consumer knowledge; strategies; and other proprietary and
commercially valuable information. In addition, to the extent his support and
advice is reasonably requested during the Salary Continuation Period (defined
below), Employee may have further access to such Confidential Information.
Employee also has knowledge of the Company’s primary competitive advantage,
namely its ability to develop, produce, market and sell films, elastics,
laminates and other materials that impart unique performance characteristics for
a particular industry or market in a cost competitive manner. Employee
recognizes and acknowledges that the Confidential Information to which he has
had, and may continue to have, access is utilized by Tredegar Film in all
geographic areas in which Tredegar Film does business. Thus, Employee
acknowledges that he would be a significant global competitor of Tredegar Film.
Employee acknowledges that Tredegar Film will be harmed irreparably if such
Confidential Information is acquired by a competitor.

     Employee acknowledges that the film industry is highly competitive and that
it is difficult to establish relationships with customers. Tredegar Film has
spent several years and invested significant capital and other resources to
develop its customer relationships and expand and enhance its research,
development, marketing and production capabilities. Employee has had personal
contact with Tredegar Film’s customers and has developed personal relationships
with Tredegar Film’s customers, knowledge about the same and knowledge about
consumer preferences and practices and similar matters. Tredegar Film has
developed and continues to develop long-term relationships with its customers.

     Employee acknowledges that the restrictive covenants in this Agreement
serve to protect Tredegar Film’s investment in its Confidential Information and
in its relationship with its customers. With this understanding, and in
consideration for the other benefits and terms set forth herein, Employee
willingly enters into this Agreement and agrees to these restrictive covenants
that are intended to protect Tredegar Film’s legitimate business interests in
its Confidential Information and client, supplier, and employee relationships.

     In consideration of Employee’s agreement to the Non-Compete provisions set
forth in Section 5, Tredegar Film has agreed to provide a severance package and
the accelerated vesting of certain restricted stock, as set forth in Sections 2
and 3. Employee expressly acknowledges that these benefits are beyond anything
to which he is otherwise entitled, and constitute good and valuable
consideration for this Agreement. In consideration of this and the other
promises and mutual covenants contained herein, the sufficiency of which is
hereby acknowledged, the parties agree as follows:

1.     SEPARATION OF EMPLOYMENT

     1.1     Resignation and Leave of Absence Date

     Effective April 1, 2005 (“LOA Date”), Employee shall resign his positions
as President of Tredegar Film and Vice President of Tredegar Corporation and
begin a paid leave of absence.

     1.2     Salary Continuation and Transition of Company Leadership

     Employee’s paid leave of absence (the “Salary Continuation Period”) will
begin on the LOA Date and will continue until the first to occur: (a) six months
from the LOA Date or (b) the date Employee accepts full-time employment with a
new employer. During the Salary Continuation Period, Employee will continue to
be an employee of the Company and will continue to receive a base salary at the
same level as went into effect on March 1, 2005, as well as the following
benefits to the same extent he received such benefits as of that date: family
health insurance, term life insurance, short term and long term disability
insurance, savings plan with company match and pension benefits accrual.
Employee’s employment with the Company shall terminate at the end of the Salary
Continuation Period.



     During the Salary Continuation Period, (i) the Company agrees that Employee
is permitted to seek employment outside the Company and (ii) Employee agrees to
provide support and advice to new Tredegar Film leadership and other Company
managers in the transition to new Company leadership, as reasonably requested.



     Where Employee accepts full-time employment with a new employer within six
months after the LOA Date, (i) Employee further agrees to provide immediate
written notice of such acceptance to Tredegar Film, time being of the essence
and (ii) if Employee accepts employment on a day other than the end of a normal
pay period, Employee’s salary shall be prorated up to and including the day of
such acceptance



     In the event of termination for Cause (defined below), the Company will pay
Employee the earned but unpaid portion of Employee's base salary through the
date of termination.



     Employee will not, for purposes of this Section 1.2, be deemed to have
accepted full-time employment with a new employer if he accepts a temporary or
part-time (less than 35-hours per week) position with a new employer, as long as
Employee’s gross compensation from such temporary or part-time employment does
not exceed $4,000 per month.

     1.3     Termination For Cause

     The Company may, during the Salary Continuation Period, immediately
terminate the employment of Employee hereunder for Cause. For purposes of this
Agreement, “Cause” shall consist of any one or more of the following (and no
other):



(i) refusal to provide support and advice to new Tredegar Film leadership and
other Company managers in the transition to new Company leadership, as
reasonably requested,


(ii) a deliberate violation of Tredegar Corporation’s Code of Conduct,


(iii) an unauthorized disclosure of Confidential Information, and


(iv) the commission of any felony or any other crime involving an act of moral
turpitude.


2.     SEVERANCE

     In consideration of the benefits and terms herein, the Company also agrees
to provide Employee with severance benefits under this Agreement. Employee’s
severance package shall include:



(i) four equal payments of $55,750 each payable on the first day of each of the
third, sixth, ninth and twelfth months following termination of the Salary
Continuation Period; plus


(ii) a lump-sum payment equal to $20,000, payable in two installments: the first
in an amount equal to $5,000 payable on or before April 1, 2006; the second in
an amount equal to $15,000 payable within 30 days after the last day of the
Restricted Period (as defined in Section 5.1); plus


(iii) outplacement services consisting of Drake Beam Morin’s Executive Package
plus up to three coaching hours with Mark Yoell (Employee must initiate such
services during the Salary Continuation Period); plus


(iv) reimbursement of Employee’s reasonable attorneys fees and costs incurred in
connection with the review and negotiation of this Agreement, payable within 30
days after the Company’s receipt of a copy of the statement(s) of services
rendered, in a form reasonably acceptable to the Company.


     In addition to other remedies, salary continuation, benefits and/or
severance payments will terminate automatically if: (a) at any time Employee
breaches any of the restrictive covenants of Section 4 or 5 hereof or commits a
material breach of any other term of this Agreement; or (b) during the Salary
Continuation Period, Employee is terminated for Cause.



     All payments in this Agreement will be subject to appropriate taxes and
other withholdings.



3.     RESTRICTED STOCK AND OPTIONS

     Upon termination of the Salary Continuation Period and subject to the
approval of the Executive Compensation Committee of Tredegar Corporation (which
approval the Company will use its best efforts to secure), the unvested portion
of Employee’s restricted stock award will vest immediately upon such
termination. The accelerated vesting will not be granted if, during the Salary
Continuation Period, Employee (i) is terminated for Cause or (ii) breaches any
of the restrictive covenants of Section 4 or 5 hereof or commits a material
breach of any other term of this Agreement. Employee’s rights with respect to
Tredegar stock options are set forth in the applicable option agreements.
Employee will be responsible for any and all tax liabilities associated with the
foregoing.



4.     NON-DISPARAGEMENT

     Employee agrees that he will not impugn, defame or disparage the Company or
its parent or their respective products, services, procedures, methods,
operations, employees, agents, officers, directors, customers or suppliers. The
Company agrees that its officers, managers and directors will not impugn, defame
or disparage Employee.



5.     NON-COMPETE, NON-SOLICITATION, TRADE SECRETS, ETC.

     5.1     Definitions.

     For the purposes of this Agreement, “Confidential Information” means any
data or information with respect to the business conducted by the Tredegar Film
that is material to Tredegar Film’s business operations (including, without
limitation, business and trade secrets) and that is not within the public domain
(unless such data or information becomes part of the public domain through
Employee's intentional acts or through a breach or violation (that is known or
should reasonably be known by Employee) by any Person of any confidentiality
obligation or any law). To the extent consistent with the foregoing definition,
Confidential Information includes without limitation the following: (A) any
information that is confidential and proprietary to Tredegar Film, including but
not limited to trade secrets; (B) lists and other information of Tredegar Film
about current and prospective customers, market penetration and consumer
knowledge; (C) plans or strategies of Tredegar Film for sales, marketing, or
business development; (D) sales and account records, financial statements,
reports and projections of Tredegar Film; (E) prices or pricing strategy or
information of Tredegar Film; (F) current and proposed advertising and
promotional programs of Tredegar Film; (G) one- and three-year strategic
business plans of Tredegar Film; (H) production, engineering and technical data
of Tredegar Film; (I) research and development processes and/or results of
Tredegar Film; (J) Tredegar Film’s methods, systems, techniques, procedures,
designs, formulae, inventions and know-how; (K) information concerning existing
or contemplated software, products, services, technology, designs, processes and
research or product developments of Tredegar Film; and (L) other information of
a similar nature made known to Employee or acquired by Employee in the course of
his service to Tredegar Film which is not known to the public and which, if
misused or disclosed, could adversely affect the business of Tredegar Film.



     The term “Person” shall mean any corporation, partnership, joint venture,
trust, sole proprietorship, limited liability company, unincorporated business
association, natural person, and any other entity that may be treated as a
person under applicable law.



     The term “Prohibited Business” shall mean any Person directly (or
indirectly through a subsidiary or other affiliate) engaged in direct
competition with Tredegar Film via the development, production, supply or sale
of a Competing Product in a Competing Market.



     The term “Competing Product” shall mean any and all products that, as of
the LOA Date, are being sold or made or are under development by or on behalf of
Tredegar Film and/or its affiliates, including but not limited to the following
products and combinations thereof: elastic films and laminates; breathable,
apertured, laminated, embossed, unoriented polypropylene, blown polyethylene,
high density polyethylene films; masking and other protective films;
photopolymer plastic films; disposable underwear; pads with indicators; nursing
pads; stretch mark wipes; post partum pain relief pads; and nonwovens, provided
that, the term "Competing Product" shall not mean any of the following
nonwovens: spun bonded, melt blown, bonded carded webs, wet laid, dry laid, air
laid, spun laid and spun lace nonwovens (unless in any case such nonwoven
products are apertured nonwovens or elastic nonwovens, or Employee, or any agent
or employer of Employee (or any parent, subsidiary, or other affiliated company
of such employer) combines such products with a Competing Product)).



     The term “Competing Market” shall mean all markets that, as of the LOA
Date, are served by Tredegar Film and/or its affiliates, or are under active
consideration for service by Tredegar Film and/or its affiliates, including but
not limited to: health care; personal care; hygiene (baby diapers, feminine
hygiene articles, adult diapers, incontinent pads, underwear, post-partum care);
household care; filtration; landscaping; protective apparel; agriculture; pet
care; housewrap; roofing; carpet underlay; packaging; and surface protection

     The term “Restricted Period” shall mean a period of two (2) years from the
LOA Date.

     5.2     Agreement Not-to-Compete.

     Employee agrees that during the Restricted Period, Employee shall not have
a financial interest in or serve as a principal, partner, director, officer,
agent, employee, contractor, or consultant for a Prohibited Business within any
territory serviced by Tredegar Film as of the LOA Date, for any reason; provided
that:



     Nothing in this Agreement shall prohibit Employee’s purchase or ownership
of less than five (5%) percent of the securities of any class of any enterprise
(but without otherwise participating in the activities of such enterprise) if
such securities are listed on any national or regional securities exchange or
have been registered under Section 12(g) of the Securities Exchange Act of 1934,
whether or not such enterprise is engaged in a Prohibited Business.



     Nothing in this Agreement shall prohibit Employee from serving as a
principal, partner, director, officer, agent, employee, contractor, or
consultant for any Person (i) with respect to the development, production,
supply or sale of any Competing Product in or for any market other than a
Competing Market; (ii) with respect to the development, production, supply or
sale of any product other than a Competing Product in or for any Competing
Market; (iii) serving as a principal, partner, director, officer, agent,
employee, contractor, or consultant for any Person that is not a Prohibited
Business; (iv) with respect to the development, production, supply or sale of
any laminated, embossed, unoriented polypropylene, blown polyethylene or high
density polyethylene film in the packaging market (as long as the film is used
in applications other than tissue & towel packaging and retort packaging); or
(v) with respect to the development, production, supply or sale in the
agricultural market (other than home gardening) of any product other than
elastic films, laminated films, apertured nonwovens and elastic nonwovens.



     Where, during the Restricted Period, Employee is considering a specific
employment opportunity and questions whether one of the foregoing exceptions
applies to such opportunity, Employee may provide written notice of such
opportunity to Tredegar Film. Any such notice shall include reasonably detailed
information concerning the employment opportunity, which Tredegar Film agrees to
keep confidential and to use for no other purpose other than to consider in good
faith whether such opportunity is covered by the foregoing exceptions. In the
event Employee and Tredegar Film fail to reach agreement within 15 business days
as to whether the opportunity is covered by one of the foregoing exceptions, the
dispute will be submitted to a mutually agreeable third-party arbitrator whose
decision shall be final and binding on the parties. The parties agree to
establish expedited procedures so any such dispute is resolved within 30 days
from the date of the Employee’s notice hereunder, and during such notice and
arbitration period Employee agrees to refrain from accepting the employment
opportunity or otherwise providing to any Person the particular services that
are contemplated in connection with such opportunity. Each party will bear its
own attorneys fees and expenses; provided, however, Tredegar Film agrees to pay
the reasonable fees and expenses of the arbitrator.

     5.3     Non-Recruitment.

     Independent of the foregoing provisions, Employee agrees that during the
Restricted Period, Employee shall not, directly or indirectly, cause any person
then currently engaged or employed by Tredegar Film (whether part-time or
full-time and whether as an officer, employee, consultant (other than legal or
accounting advisors), agent, adviser or independent contractor) (a “Company
worker”) to voluntarily leave the employ of or engagement with Tredegar Film or
to cease providing services to or on behalf of Tredegar Film. Employee further
agrees that during the Restricted Period, he will not in any manner seek to
engage or employ any such Company worker (whether or not for compensation) as an
officer, employee, consultant, agent, adviser or independent contractor for any
Person other than Tredegar Film.

     5.4     Non-Solicitation of Customers.

     Independent of the foregoing provisions, Employee agrees that during the
Restricted Period, Employee shall not solicit, directly or indirectly, by
himself or in conjunction with any Person, on behalf or for the benefit of a
Prohibited Business, any Person who is a customer of Tredegar Film as of the LOA
Date.

     5.5     No Interference with Suppliers.

     Independent of the foregoing provisions, Employee agrees that, during the
Restricted Period, Employee shall not, directly or indirectly, interfere with or
induce or cause the termination of the business relationship between Tredegar
Film and any business which supplies goods or services to Tredegar Film during
the Restricted Period.

     5.6     Confidential Information

     This covenant is independent of, and in addition to, the other covenants
set forth in this Section.



          (a)     Employee hereby covenants and agrees that he will not use or
disclose to any Person any Confidential Information, except for the benefit of
Tredegar Film and to authorized representatives of Tredegar Film or except as
required by any governmental or judicial authority; provided, however, that the
foregoing restrictions shall not apply to items that, through no fault of
Employee’s, have entered the public domain.



          (b)     Employee acknowledges that all Confidential Information is and
shall remain the sole, exclusive and valuable property of Tredegar Film and that
Employee has and shall acquire no right, title or interest therein. Any and all
printed, typed, written, electronic or other material that Employee may have or
obtain with respect to Confidential Information (including without limitation
all copyrights therein) shall be and remain the exclusive property of Tredegar
Film, and any and all material (including any copies) shall, upon request of
Tredegar Film, be promptly delivered by Employee to Tredegar Film.



          (c)     Employee hereby assigns to Tredegar Film all right, title and
interest in and to any ideas, inventions, original works or authorship,
developments, improvements or trade secrets which Employee solely or jointly has
conceived or reduced to practice, or conceives or reduces to practice, or causes
to be conceived or reduced to practice, during the period Employee was an
officer or director of Tredegar Film and that relate to the business of the
Company.



          (d)     For purposes of this Section 5.6, the term Confidential
Information shall be deemed to include the Confidential Information of Tredegar
Corporation and all of its direct and indirect subsidiaries.



          (e)     The contractual terms of Section 5 supersede and replace the
terms of any previously executed confidentiality agreement between Employee and
the Company.

     5.7     Equitable Remedies.

     Employee acknowledges that the restrictions contained in this Section 5, in
view of the nature of the business in which Tredegar Film is engaged, are
reasonable and necessary in order to protect the legitimate interests of
Tredegar Film, and that any violation thereof would result in irreparable
injuries to Tredegar Film, and Employee, therefore acknowledges that, in the
event of his violation of any of these restrictions, Tredegar Film shall be
entitled to obtain from any court of competent jurisdiction preliminary and
permanent injunctive relief as well as damages and an equitable accounting of
all earnings, profits and other rights or remedies to which Tredegar Film may be
entitled.



6.     MISCELLANEOUS

     6.1     Severability.

     The restrictive covenants and other provisions in this Agreement are
separate and independent contractual provisions. The invalidity or
unenforceability of any particular restrictive covenant or any other provision
in this Agreement shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision were omitted.

     6.2     Scope and Reasonableness.

     The parties agree that it is not their intention to violate any public
policy or statutory or common law. The parties intend that the provisions of
this Agreement be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. If
any provision of this Agreement is found by a court of competent jurisdiction to
be unenforceable, the parties authorize the court to amend or modify the
provision to make it enforceable in the most restrictive fashion permitted by
law but not more restrictive than the provisions as drafted herein.

     6.3     Applicable Law.

     This Agreement shall be construed under and in accordance with the laws of
the Commonwealth of Virginia (exclusive of any provision that would result in
the application of the laws of any other state or jurisdiction).

     6.4     Headings.

     The headings and captions set forth herein are for convenience of reference
only and shall not affect the construction or interpretation hereof.

     6.5     Notices.

     All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given by delivery in person, mailed by courier
or sent by facsimile and confirmed by telephone, or by registered or certified
mail (postage prepaid, return receipt requested) to the respective parties as
follows:



        To the Employee:

9207 Cragmont Drive
Richmond, Virginia 23229

        To the Company:

Tredegar Film Products Corporation
1100 Boulders Parkway
Richmond, Virginia 23225
Attn: President


        With a copy to:

Tredegar Corporation
1100 Boulders Parkway
Richmond, Virginia 23225
Attn: General Counsel


or such other addresses as shall be furnished in writing by the parties. Any
such notice or communication shall be deemed to have been given as of the date
so delivered in person or three business days after so mailed.

     6.6     Successors and Assigns.

     This Agreement shall be binding upon and inure to the benefit of the
respective parties hereto, their heirs, executors, administrators successors and
permitted assigns. This Agreement may not be assigned, nor may performance of
any duty hereunder be delegated, by either party without the prior written
consent of the other.

     6.7     Entire Agreement; Amendments.

     This Agreement sets forth the entire agreement and understanding of the
parties with respect to the subject matter hereof, and there are no other
contemporaneous written or oral agreements, undertakings, promises, warranties,
or covenants not specifically referred to or contained herein. This Agreement
specifically supersedes any and all prior agreements and understandings of the
parties with respect to the subject matter hereof, including any confidentiality
agreements, all of which prior agreements and understandings (if any) are hereby
terminated and of no further force and effect. This Agreement may be amended,
modified, or terminated only by a written instrument signed by the parties
hereto..

     6.8     Execution of Counterparts

     This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same Agreement. This Agreement may be delivered by facsimile transmission of
an originally executed copy to be followed by immediate delivery of the original
of such executed copy.

     6.9     Incorporation of Recitals.

     The Recitals to this Agreement are an integral part of, and by this
reference are hereby incorporated into, this Agreement.

     6.10     Attorneys’ Fees and Expenses.

     If any action at law or in equity, including any action for injunctive or
declaratory relief, is brought by either party to enforce any of the provisions
of this Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees and expenses from the other party, which fees and expenses may
be set by the court in the trial of such action or may be enforced in a separate
action brought for that purpose and which fees and expenses shall be in addition
to any other relief which may be awarded.



[SIGNATURES ON FOLLOWING PAGE]

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year indicated below.

TREDEGAR FILM PRODUCTS CORPORATION


By: /s/ W. H. Surgner, Jr.
       ——————————————
       W. H. Surgner, Jr.
       Title: Vice President
       Date: May 16, 2005


EMPLOYEE:


/s/ Thomas G. Cochran
       ——————————————
       Thomas G. Cochran
       Date: May 16, 2005